Title: From Benjamin Franklin to Benjamin Rush, 14 February 1773
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Sir,
London, Feb. 14. 1773
In a Box to Mr. Bache I send you a Bundle of the Ephemerides; they came but lately to hand with Duplicates for me; tho’ it appears by my Letter that they were sent from Paris last May was twelvemonth. Where they have been all this time I have not learnt.
I send you also one of Dr. Priestly’s Pamphlets, containing a Number of curious Experiments on what he calls fixed Air. The Subject at present engages a good deal of Attention here, and falls in your Way, I imagine, both as a Chemist and Physician. Please to accept of it. Remember me kindly to your Brother, and believe me ever Your affectionate Friend and humble Servant
B Franklin
What is become of Mr. Coombe?Dr Rush
